commonwealth’s appeal.
Opinion,
Mr. Justice Clark:
For the reasons given in our opinion filed in the Commonwealth’s Appeal in case of Commonwealth v. Lehigh Y. R. Co., argued at this term and not yet reported [ante, 445], this case is reversed and judgment is now entered in favor of the Commonwealth of Pennsylvania, for the sum of three thousand seven hundred and fifty-six dollars and fifty-eight cents, with interest thereon according to law, and costs.
Tax at the rate of three mills, . . . $2,655.00
Penalty 10 per cent, ...... 265.50
Atty. General commissions, .... 132.50
Interest at 12 per cent, . ' . . . • 703.58
$3,756.58
DELAWARE ETC.' R. CO.’S APPEAL.
Opinion
Mr. Justice Clark:
For reasons given in an opinion filed in Lehigh V. R. Co.’s Appeal in the case of Commonwealth v. Lehigh V. R. Co., argued at this term and not yet reported [ante, 454],
The judgment is affirmed.